DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 1/29/2021 and subsequent telephone interview on 2/09/2021.
All matters of form have been remedied and applicant’s amendment has combined the indicated allowable subject matter with their respective base claims which now places the application in condition for allowance over the prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Burke on 2/09/2021.
The application has been amended as follows: 
Replace claim 16 with, --A roof rack attachment arrangement for a roof rack for carrying a load on a vehicle roof, comprising: an elongated attachment member body and a load carrier foot, the load carrier foot comprising a coupling member, the attachment member body having a length along a longitudinal axis thereof, the attachment member body comprising a flexible member, a first coupling portion that is configured to be attached to a vehicle, and a second coupling portion that is configured to be attached to the coupling member of the load carrier foot, wherein the attachment member body is configured to be movable between an operative position and a storage position, wherein the attachment member body in the operative position is configured to extend from a fixed point attachment of a vehicle to the coupling member of the load carrier foot in a first longitudinal direction, and wherein the attachment member body in the storage position is configured to extend from the fixed point attachment of the vehicle in a second longitudinal direction that is angled away from the first longitudinal direction, and wherein the flexible member is configured to bear a mechanical load and configured to flex when subjected to an external load applied at an angle to the longitudinal axis of the attachment member body.--;
Cancel claim 17.;
Replace claim 21 with, --A roof rack system, comprising: a roof rack anchor configured to be coupled to a fix point connector of a vehicle roof; and a roof rack attachment comprising: an elongated attachment member body and a load carrier foot, the load carrier foot comprising a coupling member, the attachment member body having a length along a longitudinal axis thereof, the attachment member body comprising a flexible member, a first coupling portion that is configured to be attached to a vehicle and a second coupling portion that is configured to be attached to the coupling member of the load carrier foot, wherein the attachment member body is configured to be movable between an operative position and a storage position, wherein the attachment member body in the operative position is configured to extend from a fixed point attachment of a vehicle to the coupling member of the load carrier foot in a first longitudinal direction, and wherein the attachment member body in the storage position is configured to extend from the fixed point attachment of the vehicle in a second longitudinal direction that is angled away from the first longitudinal direction, and wherein the flexible member is configured to bear a mechanical load and configured to flex when subjected to an external load applied at an angle to the longitudinal axis of the attachment member body.--.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

2/10/2021